Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SEGMENTED FRAMES FOR REDOX FLOW BATTERIES

Examiner: Adam Arciero	SN: 16/643,790	Art Unit: 1727	November 15, 2021

DETAILED ACTION
Applicant’s response filed on October 26, 2021 has been received.  Claims 1-3 and 5-17 are currently pending.  Claims 1 and 5-12 have been amended.  Claims 4 and 18 have been canceled.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claim 11 for being indefinite is withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 102
The claim rejections under 35 USC 102(a)(1) as being anticipated by Kampanatsanyakorn et al. on claims 1-3, 12 and 16-17 are withdrawn because Applicant has amended the claims.
Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kampanatsanyakorn et al. and Mosso et al. on claims 13-15 are withdrawn because Applicant has amended the independent claim.

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended with the previously allowable subject matter of original claim 4; original claims 9 and 10 that contained allowable subject matter have been amended to become independent claims; and independent claim 12 has been amended with the previously allowable subject matter of original claim 18.  The reasons for allowance set forth in the previous Office action mailed on September 15, 2021 remain the same.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727